UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7577


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD A. JENNINGS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00400-RLW-1)


Submitted:    April 22, 2009                   Decided:   June 4, 2009


Before NIEMEYER and      TRAXLER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald A. Jennings, Appellant Pro Se.     Michael Arlen Jagels,
Special Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald A. Jennings appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Jennings, No. 3:02-cr-00400-

RLW-1 (E.D. Va. July 11, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2